Citation Nr: 0600335	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
myositis of the dorsal spine.

2.  Entitlement to service connection for myositis of the 
dorsal spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had been received to reopen the veteran's 
previously denied claim for service connection for myositis 
of the dorsal spine.  The RO decision denied the veteran's 
claim seeking entitlement to service connection for myositis 
of the dorsal spine on the merits.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a September 2003 statement, with accompanying medical 
records, there appears to be a claim of entitlement to 
service connection for degenerative disc disease that was not 
considered by the RO in any prior final denial.  Thus, such 
is appropriately viewed as a new claim.  This issue is 
referred to the RO for appropriate consideration.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  In a September 1993 rating decision, the Providence, 
Rhode Island VA Regional Office denied the veteran's claim 
for entitlement to service connection for myositis of the 
dorsal spine and partial lumbarization of the first sacral 
segment; the veteran was informed of the decision the same 
month but did not file notice of disagreement (NOD) within 
one year.

3.  Evidence added to the record since the September 1993 
decision does, by itself or when considered with previous 
evidence already of record, relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for myositis of the dorsal spine.  

4.  There is no competent medical evidence of a current 
diagnosis of myositis of the dorsal spine.


CONCLUSIONS OF LAW

1.  The September 1993 RO decision, denying service 
connection for myositis of the dorsal spine and partial 
lumbarization of the first sacral segment, claimed as a back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
appellant's claim for service connection for myositis of the 
dorsal spine has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Claimed myositis of the dorsal spine was not incurred, or 
aggravated, in service.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for myositis of the 
dorsal spine and for entitlement to service connection on the 
merits, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board finds no prejudice to the appellant in this 
case by proceeding with the adjudication of whether new and 
material evidence has been received to reopen his service-
connection claim and whether service connection is warranted.  
VA has complied with the notice and duty to assist provisions 
of the VCAA.  Specifically, the appellant was advised by VA 
of the information required to substantiate the claim on 
appeal.  Collectively in a VCAA letter dated September 2003, 
a March 2004 rating decision, a May 2004 statement of the 
case (SOC), and an October 2004 supplemental statement of the 
case (SSOC), the appellant was provided with information 
regarding the evidence needed to reopen and substantiate his 
service-connection claim.  He was informed that he needed to 
submit new and material evidence sufficient to reopen the 
previously denied claim and was given specific information 
with respect to the changes in the regulations governing new 
and material evidence and in the law pursuant to the VCAA, as 
well as to the new VA duties to assist and notify pursuant to 
the VCAA.  The veteran and his representative provided 
additional argument and comment.  In a November 2004 
statement, the veteran stated he had no more information to 
provide.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  Under these circumstances, the Board finds that the 
service medical records, VA treatment records, VA 
examinations, private medical records, and lay statements, 
are adequate for determining whether new and material 
evidence has been received to reopen the appellant's claim 
and whether for service connection for myositis of the dorsal 
spine is warranted.  Accordingly, the appellant is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
him under the VCAA as shown in the SOC and SSOC and the 2003 
VCAA letters sent to the veteran.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield, 19 Vet. App. At 123-29 (2005).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v.Principi,  353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v, Brown, 4 Vet. App. 384 (1993). 

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
myositis of the dorsal spine.  As previously indicated, even 
though, the RO determined that new and material evidence had 
been received to reopen the veteran's claim for service 
connection in a March 2004 rating decision, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In a September 1993 rating decision, the veteran's claim was 
originally denied for service-connection as not having the 
continuity of treatment since service to be service connected 
(direct basis).  The rating decision further stated that 
while the veteran had some acute myositis of the dorsal spine 
in service, there was no evidence of chronic residuals at the 
time of discharge.  The veteran was notified of the denial 
and his appellate rights.  Since the veteran did not file an 
NOD within a year after notice of the RO's decision, the 
September 1993 rating decision became final.  See, e.g., 38 
C.F.R. § 20.1103 (2005).  

In written correspondence received in September 2003, the 
veteran requested that the RO reopen his claim for 
entitlement to service connection.  In a March 2004 rating 
decision, the RO determined that new and material evidence 
had been received sufficient to reopen the veteran's 
previously denied claim for entitlement to service connection 
for myositis of the dorsal spine.  However, entitlement to 
service connection was denied as neither incurred in nor 
aggravated by service.  The veteran was informed of this 
decision the same month and filed a timely NOD, in April 
2004.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108 (West 2002); Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service-connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim. Id.

The pertinent evidence of record at the time of the September 
1993 rating decision consisted primarily of the veteran's 
service medical records and VA treatment records.  The claim 
was denied because the veteran's medical records did not 
reveal continuity of treatment for myositis of the dorsal 
spine since service.  Evidence presented or secured since the 
September 1993 rating decision includes VA medical reports 
from May 1988 to July 1993.  The VA medical reports reveal 
diabetes throughout the years; however, in a June 1990 report 
there was a notation that the veteran had tripped over a box 
and hurt his back.  Later in July 1991, the medical report 
noted the veteran's back improved.  Further evidence provided 
by the veteran included July 2003 and August 2003 private 
medical treatment records from the Regional Orthopaedic 
Associates in Orlando, Florida, which relate his current back 
problems to service, and a December 2003 VA examination 
report.  

This evidence is clearly new, in that it is not redundant of 
other evidence previously considered.  The evidence is 
material in that it relates to an established fact necessary 
to substantiate the claim; the appellant has submitted 
evidence that indicates that a back disorder may be related 
to his military service.  Accordingly, the veteran's service 
connection claim for myositis of the dorsal spine is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).



Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Board finds that the preponderance of the evidence is 
against service connection for myositis of the dorsal spine.  
In a July 2003 private medical examination report from the 
Regional Orthopaedic Associates in Orlando, Florida, the 
physician diagnosed the veteran with degenerative disc 
disease and opined that his current back problems were 
related to the back problems he had while in service.  But, 
the Board notes that the post-service medical records 
(private and VA records) used by the claimant to reopen his 
claim do not include a current diagnosis for myositis of the 
dorsal spine.  Unlike degenerative disc disease, myositis of 
the dorsal spine is an inflammation of a voluntary muscle.  
Dorland's Illustrated Dictionary, 1095 (28th ed. 1994).  
Without a diagnosis of myositis the claim must fail.

The Board further observes that the RO did not consider 
degenerative disc disease in any prior final denial.  The 
Court has concluded that a claim based on a diagnosis of a 
new disorder is a new claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).

The Board acknowledges the sincerity of the veteran's 
statements.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issues.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
a medical disorder, the lay statements cannot serve as a 
basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for myositis of the dorsal spine.  Hence there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt doctrine standard applies.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-56 (1990).




ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
myositis of the dorsal spine, to this extent the appeal is 
granted.

Service connection for myositis of the dorsal spine is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


